IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





WR-69,327-01


IN RE MATT JOHNSON




ON PETITION FOR WRIT OF MANDAMUS
IN CAUSE NO. 10-07-00331-CR FROM THE

10TH COURT  OF APPEALS AT WACO



Per Curiam.

ORDER


	This is a Petition for Writ of Mandamus filed by Matt Johnson, the Presiding
Judge of the 54th District Court of McLennan County.  Relator seeks relief from an order
of the Tenth Court of Appeals ordering him to vacate two orders which direct the Texas
Department of Criminal Justice - Institutional Division to withdraw funds from the Real
Party in Interest's inmate trust account for payment of costs taxed to the Real Party in the
judgments of conviction in two cases.

	We find Respondent Tenth Court of Appeals and Real Party in Interest, Stevin
Frank Goad, should be afforded an opportunity to respond to the allegations.  A written
response shall be filed directly with this Court within thirty days of the date of this order. 
No extensions shall be granted.  Pending further orders by this Court, proceedings in the
case below are stayed.
	IT IS SO ORDERED THIS THE 6TH DAY OF FEBRUARY, 2008.
Do Not Publish